Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 1 of 14 PageID: 1




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                          TRENTON VICINAGE


Lakewood Board of Education,                    Case No.

       Plaintiff,

v.                                                     COMPLAINT

New Jersey Legislature,

Stephen M. Sweeney, in his official
capacity as President of the New
Jersey Senate,

Craig J. Coughlin, in his official
capacity as Speaker of the New
Jersey General Assembly,

New Jersey Department of Education,

Lamont O. Repollet, in his official
capacity as Commissioner of the New
Jersey Department of Education,

       Defendants.


      The Lakewood Board of Education complains as follows against the New

Jersey Legislature, President of the New Jersey Senate, Speaker of the New Jersey

General Assembly, New Jersey Department of Education, and Commissioner of

Education:




                                      1 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 2 of 14 PageID: 2




I.    PARTIES

      1.      The Lakewood Board of Education (“Lakewood” or “District”) is the

local education agency responsible for the education from kindergarten through

twelfth grade of all schoolchildren in the Township of Lakewood, the most-populous

municipality in Ocean County New Jersey. Lakewood’s principal office is located

at 200 Ramsey Avenue, Lakewood, New Jersey.

      2.      Defendant New Jersey Legislature is the legislative branch of the

government of the State of New Jersey, located at 125 West State Street, Trenton,

New Jersey.

      3.      Defendant Stephen M. Sweeney (“Senate President Sweeney”) is the

President of the New Jersey Senate. His office is located at 125 West State Street,

Trenton, New Jersey.

      4.      Defendant Craig J. Coughlin is the Speaker of the New Jersey General

Assembly. His office is located at 125 West State Street, Trenton, New Jersey.

      5.      Defendant New Jersey Department of Education (“NJDOE”) is the

State education agency responsible for providing Lakewood’s schoolchildren with a

thorough and efficient public education under the State Constitution and a free and

appropriate public education under federal law. Its principal office is located at 100

River View Plaza, Trenton, New Jersey.




                                       2 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 3 of 14 PageID: 3




       6.    Defendant Lamont O. Repollet (“Commissioner Repollet”) is the

Commissioner of the New Jersey Department of Education. His office is located at

100 River View Plaza, Trenton, New Jersey.

II.    JURISDICTION AND VENUE

       7.    This Court has federal-question jurisdiction over this matter under 28

U.S.C. § 1331.

       8.    Venue is proper in this Court’s Trenton Vicinage as all defendants

reside within this Vicinage, and the bulk of the acts and omissions giving rise to the

causes of action enumerated herein took place in this Vicinage.

III.   FACTS

       9.    Lakewood is the most-populous municipality in Ocean County, New

Jersey. In 2018, Lakewood had an estimated population of 104,157 residents.

       10.   As of June 26, 2019, Lakewood’s enrollment was 6,252 students: 5,634

in public schools, 407 in out-of-District placements, and 211 in charter schools.

       11.   Of Lakewood’s 6,252 students, 1,256 (20.1%) are eligible for special

education and related services under the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. §§ 1400 to 1482. An additional 78 students (1.2%) are eligible

for speech-language services.




                                       3 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 4 of 14 PageID: 4




      12.       Lakewood’s student population consists almost entirely of minority

students: 86.1% of Lakewood’s students are Hispanic, 7.2% are Black, 5.6% are

White, and 1.2% are Other.

      13.       According to the latest NJDOE School Performance Report, 28.6% of

Lakewood’s students are English Learners.

      14.       Every single one of Lakewood’s students is eligible for free or reduced-

price lunches. By this measure, all of Lakewood’s students are economically

disadvantaged.

      15.       In March 2019, New Jersey Governor Philip D. Murphy (“Governor

Murphy”) issued the Governor’s FY2020 Budget, which included more than $30

million in additional State aid (the “Promised State Aid”) for Lakewood. The

relevant portion of Governor Murphy’s budget is enclosed as Exhibit A.

      16.       On information and belief, Governor Murphy included the Promised

State Aid in his FY2020 Budget based on Commissioner Repollet’s affirmation that

these monies were necessary to supply Lakewood with sufficient resources to

provide a thorough and efficient education to its students, as mandated by the State

constitution.

      17.       In April 2019, the Legislature’s Office of Legislative Services issued

an analysis documenting the $30 million figure, the relevant portion of which is

enclosed as Exhibit B.


                                         4 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 5 of 14 PageID: 5




      18.    Despite Governor Murphy’s recommendations, the Senate and

Assembly FY2020 Appropriations Bills, both introduced on June 17, 2019, removed

the Promised State Aid. The relevant portion of the Legislature’s comparison of its

Appropriations Bills with the Governor’s Budget is enclosed as Exhibit C. As the

Legislature notes in this exhibit, the Appropriations Bills “[m]odif[y] language to

reduce additional State Aid to Lakewood Township School District.”

      19.    On or about June 19, 2019, Senate President Sweeney commented on

the deletion of the Promised State Aid, saying that additional funding was still a

possibility, but that “[t]he number just dropped. When they just threw it out there,

there wasn’t a whole lot of conversation with the Legislature of what it means and

what it is.” An Asbury Park Press article reporting Senate President Sweeney’s

comments is enclosed as Exhibit D.

      20.    Due to the withdrawal of the Promised State Aid, neither Lakewood’s

Business Administrator nor its appointed State Monitor was able to certify

Lakewood’s 2019-2020 budget as sufficient to provide an appropriate education to

its students. A copy of the budget certification page is enclosed as Exhibit E.

      21.    Effective Monday, July 1, 2019, without the Promised State Aid and

without a certified budget, Lakewood was obliged to close its schools and cease

operations. The message from Lakewood’s Superintendent to all staff to this effect

is enclosed as Exhibit F.


                                      5 of 14
    Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 6 of 14 PageID: 6




         22.    Later, and belatedly, and only as a result of an Emergent Application

filed by the Lakewood Board of Education,1 on July 1, 2019, Commissioner Repollet

wrote a letter to the State Treasurer, a copy of which is enclosed as Exhibit G,

recommending that Lakewood receive a $36 million loan and “find[ing] that this

advance payment is necessary to ensure the provision of a thorough and efficient

education.” Ex. G at 1 (emphasis added). Indeed, the relevant statute requires the

Commissioner to “base” any “recommendation” for “an advance State aid payment

. . . on whether the payment is necessary to ensure the provision of a thorough and

efficient education.” N.J.S.A. 18A:7A-56(a).

         23.    Later in his letter, Commissioner Repollet reiterated that the $36

million loan “is needed to allow the district to meet the needs of its students and

provide a thorough and efficient education.” Ex. G at 1.

         24.    Contrary to the terms of Governor Murphy’s Promised State Aid, which

would have been provided without strings attached, this new $36 million loan

requires roughly 10% repayment per year and imposes massive new liabilities on

Lakewood, further impeding its ability to provide its students with a constitutionally

sufficient education. Compare Ex. A with Ex. G.2


1
 Board of Education of the Township of Lakewood v. New Jersey Department of Education, EDU-08386-19; Agency
Dkt. No.: 142-6/19.

2
  Despite repeated requests by the Lakewood School District, Superintendent of Schools, and State appointed
Monitor the New Jersey Department of Education (“NJDOE”) has refused to delineate what the funds are to be
utilized for.


                                                 6 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 7 of 14 PageID: 7




      25.    On July 2, 2019 the State Treasurer approved the $36 million loan. The

State Treasurer’s letter to this effect is enclosed as Exhibit H.

      26.    Despite this new loan, Lakewood’s Superintendent, Business

Administrator, and State Monitor all agree, based on an exhaustive financial

analysis, that the District requires an additional $16.9 million in order to provide a

thorough and efficient education to its students during the 2019-2020 school year.

A certification by Lakewood’s Superintendent and Business Administrator to this

effect is enclosed as Exhibit I.

      27.    To date, neither Lakewood’s Business Administrator nor its State

Monitor is willing to certify the adequacy of a District budget that does not include

these additional monies. See Ex. I. Lakewood thus remains bereft of a certified

budget and cannot operate.

                                      COUNT I

          42 U.S.C. § 1983 FOR TITLE VI RACE DISCRIMINATION

      28.    Lakewood incorporates the foregoing paragraphs as if set forth at length

herein.

      29.    Title VI of the Civil Rights Act of 1964 provides that “[n]o person in

the United States shall, on the ground of race, color, or national origin, be excluded

from participation in, be denied the benefits of, or be subjected to discrimination




                                        7 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 8 of 14 PageID: 8




under any program or activity receiving Federal financial assistance.” 42 U.S.C.

§ 2000d.

      30.     The NJDOE receives Federal financial assistance and is thus subject to

Title VI.

      31.     42 U.S.C. § 1983 provides a federal cause of action to any person who

is “subjected . . . to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws” “under color of any statute, ordinance, regulation,

custom, or usage, of any State[.]”

      32.     As stated above, the vast majority of Lakewood’s students are

minorities.

      33.     The Defendants’ acts and omissions resulting in the removal of the

Promised State Aid from the FY2020 Budget affect only Lakewood, and thus affect

minority students almost exclusively.

      34.     Lakewood’s minority students have thus been “excluded from

participation in,” “denied the benefits of,” and “subjected to discrimination” in State

educational programs, contrary to Title VI, and, may, in all likelihood, be excluded

and denied.

      35.     Defendants have caused Lakewood’s minority students to sustain actual

damages.




                                        8 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 9 of 14 PageID: 9




      Wherefore, Lakewood requests judgment in its favor, together with interest,

costs, attorney’s fees, and such other relief as this Court deems appropriate.

                                      COUNT II

           42 U.S.C. § 1983 FOR DENIAL OF EQUAL PROTECTION

      36.    Lakewood incorporates the foregoing paragraphs as if set forth at length

herein.

      37.    In relevant part, the Fourteenth Amendment requires that “[n]o State

shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

U.S. CONST., amend. XIV.

      38.    42 U.S.C. § 1983 provides a federal cause of action to any person who

is “subjected . . . to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws” “under color of any statute, ordinance, regulation,

custom, or usage, of any State[.]”

      39.    By committing the acts and omissions that resulted in the removal of

the Promised State Aid (READ – not loan) from the FY2020 Budget, Defendants

have deprived Lakewood’s students of the equal protection of the laws in violation

of the Fourteenth Amendment.

      40.    Defendants have caused Lakewood’s students to sustain actual

damages.




                                        9 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 10 of 14 PageID: 10




      Wherefore, Lakewood requests judgment in its favor, together with interest,

costs, attorney’s fees, and such other relief as this Court deems appropriate.

                                     COUNT III

     42 U.S.C. § 1983 FOR VIOLATION OF THE INDIVIDIALS WITH
                     DISABILITIES EDUCATION ACT

      41.    Lakewood incorporates the foregoing paragraphs as if set forth at length

herein.

      42.    The IDEA requires the NJDOE and Lakewood to provide eligible

students with a free appropriate public education. Vindicating this right requires

offering each eligible child an individualized education program “reasonably

calculated to enable a child to make progress appropriate in light of the child’s

circumstances.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137

S. Ct. 988, 999, 1001 (2017).

      43.    The NJDOE receives Federal financial assistance and is thus subject to

the IDEA.

      44.    42 U.S.C. § 1983 provides a federal cause of action to any person who

is “subjected . . . to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws” “under color of any statute, ordinance, regulation,

custom, or usage, of any State[.]”

      45.    As stated above, more than twelve hundred (1200) of Lakewood’s

students are eligible for special education and related services under the IDEA. By


                                       10 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 11 of 14 PageID: 11




committing the acts and omissions that resulted in the removal of the Promised State

Aid from the FY2020 Budget, Defendants have robbed Lakewood of the resources

necessary to provide and maintain the current placements, special education, and

related services for its special-education students, thus depriving those students of

their right to a free appropriate public education under the IDEA.

      46.     Though the IDEA generally requires exhaustion of administrative

remedies, multiple exceptions to the exhaustion requirement apply here due to both

the hundreds of students at issue and the emergent nature of the violation, which

make exhaustion futile and inadequate and which would result in substantial harm

to students were Lakewood to pursue exhaustion. See, e.g., J.Q. v. Washington Twp.

Sch. Dist., 92 F. Supp. 3d 241, 252 (D.N.J. 2015).

      47.     Defendants have caused Lakewood’s special-education students to

sustain actual damages.

      Wherefore, Lakewood requests judgment in its favor, together with interest,

costs, attorney’s fees, and such other relief as this Court deems appropriate.

                                     COUNT IV

          42 U.S.C. § 1983 FOR VIOLATION OF SECTION 504 OF THE
                        REHABILITATION ACT OF 1973

      48.     Lakewood incorporates the foregoing paragraphs as if set forth at length

herein.




                                       11 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 12 of 14 PageID: 12




      49.      Every Lakewood student protected by the IDEA is also protected by

Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 794,

which provides that “[n]o otherwise qualified individual with a disability in the

United States . . . shall, solely by reason of her or his disability, be excluded from

the participation in, be denied the benefits of, or be subjected to discrimination under

any program or activity receiving Federal financial assistance[.]”

      50.      The NJDOE receives Federal financial assistance and is thus subject to

Section 504.

      51.      42 U.S.C. § 1983 provides a federal cause of action to any person who

is “subjected . . . to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws” “under color of any statute, ordinance, regulation,

custom, or usage, of any State[.]”

      52.      As stated above, more than twelve hundred of Lakewood’s students are

eligible for special education and related services under the IDEA and are thus

protected by Section 504. By committing the acts and omissions that resulted in the

removal of the Promised State Aid from the FY2020 Budget, Defendants have

robbed Lakewood of the resources necessary to provide and maintain the current

placements, special education, and related services for its special-education students,

thus depriving those students of their rights under Section 504.




                                       12 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 13 of 14 PageID: 13




      53.    Defendants have caused Lakewood’s special-education students to

sustain actual damages.

      Wherefore, Lakewood requests judgment in its favor, together with interest,

costs, attorney’s fees, and such other relief as this Court deems appropriate.

                                      COUNT V

      NEW JERSEY CIVIL RIGHTS ACT FOR VIOLATION OF THE
             “THOROUGH AND EFFICIENT” CLAUSE

      54.    Lakewood incorporates the foregoing paragraphs as if set forth at length

herein.

      55.    In relevant part, the State Constitution provides that “[t]he Legislature

shall provide for the maintenance and support of a thorough and efficient system of

free public schools for the instruction of all the children in the State between the ages

of five and eighteen years.” N.J. CONST., art. VIII, § 4, ¶ 1.

      56.    The New Jersey Civil Rights Act (“NJCRA”), N.J.S.A. 10:6-1 to -2,

creates a civil cause of action for persons “who ha[ve] been deprived of . . . any

substantive rights, privileges or immunities secured by the Constitution or laws of

this State[.]” N.J.S.A. 10:6-2(c).

      57.    By committing the acts and omissions that resulted in the removal of

the Promised State Aid from the FY2020 Budget, Defendants have deprived

Lakewood’s students of the “thorough and efficient” public education guaranteed to

them by the State Constitution. N.J. CONST., art. VIII, § 4, ¶ 1.


                                        13 of 14
Case 3:19-cv-14690-FLW-DEA Document 1 Filed 07/03/19 Page 14 of 14 PageID: 14




      58.    Defendants have caused Lakewood’s students to sustain actual

damages.

      Wherefore, Lakewood requests judgment in its favor, together with interest,

costs, attorney’s fees, and such other relief as this Court deems appropriate.


                                              Michael I. Inzelbuch, Esq./s/

                                       Michael I. Inzelbuch, Esquire
                                       1340 West County Line Road
                                       Lakewood, New Jersey 08701-1112
                                       732-905-0325
                                       michael@inzelbuchlaw.com
                                       Counsel for Lakewood Board of Education
Dated: July 3, 2019




                                      14 of 14
